DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 8, 2018, was filed after the mailing date of the application on February 1, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable by Todasco et al. (US 2018/0005272 A1), hereinafter Todasco, in view of Repici (US 7,814,038 B1).
Regarding claim 1, Todasco discloses a system for training an artificial intelligence system including the use of one or more human subject responses to stimuli as input to the artificial intelligence system comprising: one or more displays, the display oriented to the human subjects to present the stimuli to the human subjects (Par. [0033], virtual reality display device),
one or more detectors to monitor the reaction of the human subjects to the stimuli, the detectors including at least motion detectors (Par. [0029], camera captures expressions of the user), the detectors providing an output (Par. [0034], detectors determine whether user is displaying expressions in response to the displayed information), and
an analysis system, the analysis system coupled to receive the output of the detectors, the analysis system provides an output corresponding to whether the reaction of the human subjects was positive or negative (Par. [0051], system determines a negative reaction or a positive reaction from user).
Todasco does not explicitly disclose a neural network, wherein the output of the analysis system provides a: positive weighting for training of the neural network when the output of the analysis system was positive, and negative weighting for training of the neural network when the output of the analysis system was negative.  Repici teaches a neural network (Col. 23: Lines 23-27), wherein the output of the analysis system provides a: positive weighting for training of the neural network when the output of the analysis system was positive (Col. 42, Lines 43-50, positive adaptive input, each positive adaptive neuron has a fixed connection weight value), and negative weighting for training of the neural network when the output of the analysis system was negative (Col. 42, Lines 56-66, neagtive adaptive input, each negative adaptive neuron has a fixed connection weight value).

Regarding claim 2, Todasco discloses wherein the neural network training is reinforcement learning (Par. [0061], received data is input into the algorithm module and updates the algorithm, system also takes information and based on confirmation of the confirmed user state, determines the output was accurate).
Regarding claim 3, Todasco discloses wherein the display is monitor (Par. [0037], display devices).
Regarding claim 4, Todasco discloses wherein the display is a virtual reality display (Par. [0033], virtual reality display device).
Regarding claim 5, Todasco discloses wherein the analysis system monitors individual behavior (Par. [0051], system determines a negative reaction or a positive reaction from user).
Regarding claim 6, Todasco discloses wherein the analysis system monitors group behavior (Par. [0031], data based on group of users).
Regarding claim 7, Todasco discloses wherein the detector is a motion tracking system (Par. [0014], facial motion tracking; Par. [0073], motion detection device).
Regarding claim 8, Todasco discloses wherein the detector includes a facial detection system (Par. [0014], facial motion tracking).
Regarding claim 9, Todasco discloses wherein the facial detection system determines positive and negative facial attributes (Par. [0051], system determines a negative reaction or a positive reaction from user; Par. [0059], system determines micro-expressions).
Regarding claim 10, Todasco discloses wherein the detector further includes a sound detector (Par. [0012], [0013], sound data; Par. [0033], detection of sound waves).
Regarding claim 11, Todasco discloses wherein the sound detector is a microphone (Par. [0033], communication device detects sound waves).
Regarding claim 12, Todasco discloses wherein the detector is a biometric scanner (Par. [0012], [0033], biometrics data received by device).
Regarding claim 13, Todasco discloses wherein the detector is a physiologic detector (Par. [0033], biometrics data received by device, heart rate monitor).
Regarding claim 14, Todasco discloses wherein the physiologic detector is a heart rate detector (Par. [0033], biometrics data received by device, heart rate monitor).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Paruchuri et al. (US 2017/0286530 A1)
Goyani et al. “Judgmental Feature Based Facial Expression Recognition Systems and FER Datasets – A Comprehensive Study (published in International Journal of Next-Generation Computing, Vol. 8, No. 1, March 2017) surveyed mainly judgmental feature based prominent methods.  An image is rich and high dimensional data structure, which can result into considerable computation when processed directly.  Various feature extraction techniques have been proposed to represent the image efficiently in lower dimensions which can be easily processed by a machine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621